Declaration
	Applicant’s Declaration under 37 CFR 1.130(a), dated 07/25/2022 is acknowledged and is sufficient to overcome the potential rejection with the NPL reference “Adhesive Magnetic Lock System Installation Guide | Safety 1st”. 
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
References of record do not teach the contacting of the magnetic lock with the lock guide tongue as disclosed in claim 1.  Regarding clam 3, NPL reference (Mag Lock Adhesive Installation) does not teach a catch alignment tab that extends perpendicular in relation to the catch alignment plate. Regarding claim 6, the shape of the alignment template of the NPL reference is critical to is function — therefore it cannot be modified to be L-shaped without impermissible hindsight.
Regarding claim 9, although NPL and other references such as Varney et al. US 8397546 teaches a magnetic lock, they do not teach a separate template-positioner means as disclosed in claim 9. NPL’s catch support is the template positioner means itself. Furthermore, NPL reference does not teach that there is a tongue receiver means on the actuator housing for receiving (i.e. permitting to enter) the lock-guide tongue of the alignment template. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675